Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered October 13, 1998, convicting defendant, after a jury trial, of robbery in the first and second degrees and burglary in the first degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, 3 to 6 years and 4V2 to 9 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning the identification and alibi testimony and the evaluation of the circumstantial evidence. Evidence that a heavy object, perceived by the victim to be a firearm, was pressed against the victim’s body satisfied the element of displaying what appeared to be a weapon (see, People v Lopez, 73 NY2d 214; People v Baskerville, 60 NY2d 374). Further, there was no evidence supporting the affirmative defense to first-degree robbery set forth in Penal Law § 160.15 (4).
The court properly admitted evidence of a similar crime committed in Nassau County to which defendant had pleaded guilty. The two crimes shared a sufficiently unique modus operand!, particularly with respect to the unusual ruse employed to gain entry. The crimes were not required to be identical (see, People v Beam, 57 NY2d 241, 253). Concur — Nardelli, J. P., Tom, Mazzarelli, Ellerin and Rubin, JJ.